


Exhibit 10.92
RADIAN GROUP INC.
2014 EQUITY COMPENSATION PLAN
RESTRICTED STOCK UNIT GRANT
TERMS AND CONDITIONS
These Terms and Conditions (“Terms and Conditions”) are part of the Restricted
Stock Unit Grant made as of February 9, 2016 (the “Grant Date”), by Radian Group
Inc., a Delaware corporation (the “Company”), to the employee named in the Award
Summary delivered in connection with this grant (the “Grantee”).
RECITALS
WHEREAS, the Radian Group Inc. 2014 Equity Compensation Plan (the “Plan”)
permits the grant of Restricted Stock Units to employees, non-employee
directors, independent contractors, consultants, and advisors of the Company and
its Subsidiaries, in accordance with the terms and provisions of the Plan;
WHEREAS, the Company desires to grant Restricted Stock Units to the Grantee, and
the Grantee desires to accept such Restricted Stock Units, on the terms and
conditions set forth herein and in the Plan; and
WHEREAS, the applicable provisions of the Plan are incorporated into these Terms
and Conditions by reference, including the definitions of terms contained in the
Plan (unless such terms are otherwise defined herein).
NOW, THEREFORE, the parties hereto, intending to be legally bound hereby, agree
as follows:
1.
Grant of Restricted Stock Units.

Subject to the terms and vesting conditions hereinafter set forth, the Company
hereby awards to the Grantee the number of Restricted Stock Units set forth in
the Award Summary delivered in connection with this grant (hereinafter, the
“Restricted Stock Units”), subject to the vesting and other conditions of these
Terms and Conditions.
2.
Vesting.

(a)General Vesting Terms. Provided the Grantee remains employed by the Company
or a Subsidiary through the vesting date set forth in this Section 2 (the
“Vesting Date”) and meets any applicable vesting requirements set forth in these
Terms and Conditions, except as set forth in Sections 2(b), 2(c), and 2(d)
below, the Restricted Stock Units awarded under these Terms and Conditions shall
vest as follows (the period over which the Restricted Stock Units vest is
referred to as the “Restriction Period”):
Vesting Date
Vested Restricted Stock Units
2nd Anniversary of the Grant Date
100% of the awarded Restricted Stock Units

(b)Retirement.
(i)If the Grantee terminates employment during the Restriction Period because
of the Grantee’s Retirement, the Grantee’s Restricted Stock Units will
automatically vest in full on the date of such termination of employment.
(ii)For purposes of these Terms and Conditions, “Retirement” shall mean the
Grantee’s separation from service without Cause, other than on account of death
or Disability (as defined below), (A) following the Grantee’s attainment of age
65 and completion of five years of service with the Company or a Subsidiary, or
(B) following the Grantee’s attainment of age 55 and completion of 10 years of
service with the Company or a Subsidiary.
(iii)For purposes of these Terms and Conditions, “Cause” shall mean the
Grantee’s (A) indictment for, conviction of, or pleading nolo contendere to, a
felony or a crime involving fraud, misrepresentation, or moral turpitude
(excluding traffic offenses other than traffic offenses involving the use of
alcohol or illegal substances), (B) fraud, dishonesty, theft, or
misappropriation of funds in connection with the Grantee’s duties with the
Company and its Subsidiaries, (C) material violation of the Company’s Code of
Conduct or employment policies, as in effect from time to time, (D) gross
negligence or willful misconduct in the performance of the Grantee’s duties with
the Company and its Subsidiaries, or (E) a breach of any written
confidentiality, nonsolicitation, or noncompetition covenant with the Company or
an Affiliate, in each case as determined in the sole discretion of the
Committee.




--------------------------------------------------------------------------------




(c)Death or Disability. In the event of the Grantee’s death or Disability while
employed by the Company or a Subsidiary during the Restriction Period, the
Grantee’s Restricted Stock Units will automatically vest in full on the date of
the Grantee’s death or Disability, as applicable. For purposes of these Terms
and Conditions, the term “Disability” shall mean a physical or mental impairment
of sufficient severity that the Grantee is both eligible for and in receipt of
benefits under the long-term disability program maintained by the Company, and
that meets the requirements of a disability under section 409A of the Code,
provided that the Grantee completes 30 days of active service with the Company
at any time after the Grant Date and prior to the Vesting Date. The date of
Disability for purposes of these Terms and Conditions is the date on which the
Grantee has been in receipt of such long-term disability benefits for six
consecutive months. In the event that the Grantee is not in active service on
the Grant Date (for example, on account of short-term disability) and the
Grantee does not return to the Company and complete 30 days of active service
with the Company prior to the Vesting Date, the award will be forfeited.
(d)
Change of Control.

(i)Notwithstanding the foregoing, if, during the Restriction Period, a Change of
Control occurs and the Grantee’s employment with the Company and its
Subsidiaries is terminated by the Company or a Subsidiary without Cause, or the
Grantee terminates employment for Good Reason, and the Grantee’s date of
termination of employment (or in the event of the Grantee’s termination for Good
Reason, the event giving rise to Good Reason) occurs during the period beginning
on the date that is 90 days before the Change of Control and ending on the date
that is one year following the Change of Control, the unvested Restricted Stock
Units will automatically vest as of the Grantee’s date of termination of
employment (or, if later, on the date of the Change of Control).
(ii)For purposes of these Terms and Conditions “Good Reason” shall mean:
(1)a material diminution of the Grantee’s authority, duties, or
responsibilities;
(2)a material reduction in the Grantee’s base salary, which, for purposes of
these Terms and Conditions, means a reduction in base salary of 10% or more that
does not apply generally to all similarly situated employees of the Company; or
(3)any material change in the geographic location at which the Grantee must
perform the Grantee’s duties to the Company and its Subsidiaries, which, for
purposes of these Terms and Conditions, means the permanent relocation of the
Grantee’s principal place of employment to any office or location which is
located more than 100 miles from the location where the Grantee is based
immediately prior to the change in location.
In order to terminate employment for Good Reason, the Grantee must provide a
written notice of termination with respect to termination for Good Reason to the
Company within 90 days after the event constituting Good Reason has occurred.
The Company shall have a period of 30 days in which it may correct the act, or
the failure to act, that gave rise to the Good Reason event as set forth in the
notice of termination. If the Company does not correct the act, or the failure
to act, the Grantee must terminate employment for Good Reason within 30 days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination. Notwithstanding the foregoing, in no event will the
Grantee have Good Reason for termination if an event described in Section
2(d)(ii)(1) occurs in connection with the Grantee’s inability to perform his or
her duties on account of illness or short-term or long-term disability.
(iii)For the avoidance of doubt, in no event shall a Change of Control occur as
a result of the Company’s participation in the Troubled Asset Relief Program
under the Emergency Economic Stabilization Act of 2008, the American Recovery
and Reinvestment Act of 2009, or any similar program of the United States, any
of its states, or any of their respective political subdivisions, departments,
agencies or instrumentalities.
(e)Other Termination. Except as provided in Sections 2(b), 2(c), and 2(d), in
the event of a termination of employment, the Grantee will forfeit all
Restricted Stock Units that do not vest either before the termination date or on
the termination date associated with such termination. Except as provided in
Section 2(d), no Restricted Stock Units will vest after the Grantee’s employment
with the Company or a Subsidiary has terminated for any reason. For
clarification purposes, in the event a Grantee’s employment is terminated by the
Company or a Subsidiary for Cause, the outstanding Restricted Stock Units held
by such Grantee shall immediately terminate and be of no further force or
effect.
3.
Restricted Stock Units Account.

The Company shall establish a bookkeeping account on its records for the Grantee
and shall credit the Grantee’s Restricted Stock Units to the bookkeeping
account.
4.
Conversion of Restricted Stock Units.

(a)Except as otherwise provided in this Section 4, if the Restricted Stock Units
vest in accordance with Section 2(a), the Grantee shall be entitled to receive
payment of the vested Restricted Stock Units within 90 days after the Vesting
Date.
(b)The vested Restricted Stock Units shall be paid earlier than the Vesting Date
in the following circumstances:




--------------------------------------------------------------------------------




(i)If the Restricted Stock Units vest in accordance with Section 2(b) (the
Grantee’s Retirement), the Grantee shall be entitled to receive payment of the
vested Restricted Stock Units within 90 days after the date of the Grantee’s
Retirement.
(ii)If the Restricted Stock Units vest in accordance with Section 2(c) (the
Grantee’s death or Disability), the Grantee shall be entitled to receive payment
of the vested Restricted Stock Units within 90 days after the date of the
Grantee’s death or Disability, as applicable.
(iii)If a Change of Control occurs and the Grantee’s employment terminates in
accordance with Section 2(d)(i), the Grantee shall be entitled to receive
payment of the vested Restricted Stock Units within 90 days after the date of
the Grantee’s termination of employment (or, if later, on the date of the Change
of Control).
(c)On the applicable payment date, each vested Restricted Stock Unit credited to
the Grantee’s account shall be settled in whole shares of Common Stock of the
Company equal to the number of vested Restricted Stock Units, subject to
compliance with the six-month delay described in Section 16 below, if
applicable, and the payment of any federal, state, local, or foreign withholding
taxes as described in Section 12 below, and subject to compliance with the
restrictive covenants in Section 8 below. The obligation of the Company to
distribute shares upon vesting shall be subject to the rights of the Company as
set forth in the Plan and to all applicable laws, rules, regulations, and such
approvals by governmental agencies as may be deemed appropriate by the
Committee, including as set forth in Section 14 below.
5.
Certain Corporate Changes.

If any change is made to the Common Stock (whether by reason of merger,
consolidation, reorganization, recapitalization, stock dividend, stock split,
combination of shares, or exchange of shares or any other change in capital
structure made without receipt of consideration), then unless such event or
change results in the termination of all the Restricted Stock Units granted
under these Terms and Conditions, the Committee shall adjust, as provided in the
Plan, the number and class of shares underlying the Restricted Stock Units held
by the Grantee to reflect the effect of such event or change in the Company’s
capital structure in such a way as to preserve the value of the Restricted Stock
Units. Any adjustment that occurs under the terms of this Section 5 or the Plan
will not change the timing or form of payment with respect to any Restricted
Stock Units except in accordance with section 409A of the Code.
6.
No Stockholder Rights.

The Grantee has no voting rights, no rights to receive dividends or dividend
equivalents, or other ownership rights and privileges of a stockholder with
respect to the shares of Common Stock subject to the Restricted Stock Units.
7.
Retention Rights.

Neither the award of Restricted Stock Units, nor any other action taken with
respect to the Restricted Stock Units, shall confer upon the Grantee any right
to continue in the employ or service of the Company or a Subsidiary or shall
interfere in any way with the right of the Company or a Subsidiary to terminate
Grantee’s employment or service at any time.
8.
Restrictive Covenants.

(a)The Grantee acknowledges and agrees that, during the Grantee’s employment
with the Company and its Affiliates, and for the 12 month period following the
Grantee’s termination of employment for any reason (the “Restricted Period”),
the Grantee will not, without the Company’s express written consent, anywhere
within the United States, engage (directly or indirectly) in any employment or
business activity whose primary business involves or is related to any business
of the Company or its Affiliates with which the Grantee was involved within 12
months before the termination of the Grantee’s employment with the Company and
its Affiliates. The Grantee will be considered to be involved with a business of
the Company or an Affiliate if the Grantee has business-related interactions, or
receives Confidential Information or Trade Secrets, with respect to such
business. The Grantee further agrees that, given the nature of the Company’s
business, a nationwide geographic scope is appropriate and reasonable.
(b)For purposes of these Terms and Conditions, the Grantee acknowledges and
agrees that the terms “Confidential Information” and “Trade Secrets” shall mean
information that the Company or any of its Affiliates owns or possesses, that
the Company or its Affiliates have developed at significant expense and effort,
that they use or that is potentially useful in the business of the Company or
its Affiliates, that the Company or its Affiliates treat as proprietary,
private, or confidential, and that is not generally known to the public. The
Grantee further acknowledges that the Grantee’s relationship with the Company is
one of confidence and trust such that the Grantee has in the past been, and may
in the future be, privy to Confidential Information and Trade Secrets of the
Company or any of its Affiliates. The Grantee agrees to keep all Confidential
Information and Trade Secrets strictly confidential, and to comply with all
applicable confidentiality policies of the Company, including the Code of
Conduct and Ethics.




--------------------------------------------------------------------------------




(c)The Grantee covenants and agrees that during the term of the Grantee’s
employment by the Company and during the Restricted Period, the Grantee shall
not, directly or indirectly through others, (i) hire or attempt to hire any
employee of the Company or any of its Affiliates, (ii) solicit or attempt to
solicit any employee of the Company or its Affiliates to become an employee,
consultant, or independent contractor to, for or of any other person or business
entity, or (iii) solicit or attempt to solicit any employee, or any consultant
or independent contractor of the Company or any of its Affiliates to change or
terminate his or her relationship with the Company or any of its Affiliates,
unless in each case more than six months shall have elapsed between the last day
of such person’s employment or service with the Company or any of its Affiliates
and the first date of such solicitation or hiring or attempt to solicit or hire.
If any employee, consultant, or independent contractor is hired or solicited by
any entity that has hired or agreed to hire the Grantee, such hiring or
solicitation shall be conclusively presumed to be a violation of these Terms and
Conditions; provided, however, that any hiring or solicitation pursuant to a
general solicitation conducted by an entity that has hired or agreed to hire the
Grantee, or by a headhunter employed by such entity, which does not involve the
Grantee, shall not be a violation of this Section 8(c).
(d)The Grantee covenants and agrees that during the term of the Grantee’s
employment by the Company or its Affiliates and during the Restricted Period,
the Grantee shall not, either directly or indirectly through others:
(i)solicit, divert, appropriate, or do business with, or attempt to solicit,
divert, appropriate, or do business with, any customer for whom the Company or
any of its Affiliates provided goods or services within 12 months prior to the
Grantee’s date of termination or any actively sought prospective customer of the
Company or any of its Affiliates for the purpose of providing such customer or
actively sought prospective customer with services or products competitive with
those offered by the Company or any of its Affiliates during the Grantee’s
employment with the Company or any of its Affiliates, or
(ii)encourage any customer for whom the Company or any of its Affiliates
provided goods or services within 12 months prior to the Grantee’s date of
termination to reduce the level or amount of business such customer conducts
with the Company or any of its Affiliates.
(e)The Grantee acknowledges and agrees that the business of the Company and its
Affiliates is highly competitive, that the Confidential Information and Trade
Secrets have been developed by the Company at significant expense and effort,
and that the restrictions contained in this Section 8 are reasonable and
necessary to protect the legitimate business interests of the Company and its
Affiliates.
(f)Because the Grantee’s services are personal and unique and the Grantee has
had and will continue to have access to and has become and will continue to
become acquainted with Confidential Information and Trade Secrets, the parties
to these Terms and Conditions acknowledge and agree that any breach by the
Grantee of any of the covenants or agreements contained in Section 8 will result
in irreparable injury to the Company or any of its Affiliates, as the case may
be, for which money damages could not adequately compensate such entity.
Therefore, the Company or any of its Affiliates shall have the right (in
addition to any other rights and remedies which it may have at law or in equity
and in addition to the forfeiture requirements set forth in Section 8(g) below)
to seek to enforce Section 8 and any of its provisions by injunction, specific
performance, or other equitable relief, without bond and without prejudice to
any other rights and remedies that the Company or any of its Affiliates may have
for a breach, or threatened breach, of the restrictive covenants set forth in
Section 8. The Grantee agrees that in any action in which the Company or any of
its Affiliates seeks injunction, specific performance, or other equitable
relief, the Grantee will not assert or contend that any of the provisions of
Section 8 are unreasonable or otherwise unenforceable. The Grantee irrevocably
and unconditionally (i) agrees that any legal proceeding arising out of this
paragraph may be brought in the United States District Court for the Eastern
District of Pennsylvania, or if such court does not have jurisdiction or will
not accept jurisdiction, in any court of general jurisdiction in Philadelphia
County, Pennsylvania, (ii) consents to the non-exclusive jurisdiction of such
court in any such proceeding, and (iii) waives any objection to the laying of
venue of any such proceeding in any such court. The Grantee also irrevocably and
unconditionally consents to the service of any process, pleadings, notices or
other papers.
(g)The Grantee acknowledges and agrees that in the event the Grantee breaches
any of the covenants or agreements contained in this Section 8:
(i)The Committee may in its discretion determine that the Grantee shall forfeit
all of the outstanding Restricted Stock Units (without regard to whether the
Restricted Stock Units have vested), and the outstanding Restricted Stock Units
shall immediately terminate, and
(ii)The Committee may in its discretion require the Grantee to return to the
Company any shares of Common Stock of the Company received in settlement of the
Restricted Stock Units; provided, that if the Grantee has disposed of any shares
of Common Stock received upon settlement of the Restricted Stock Units, then the
Committee may require the Grantee to pay to the Company, in cash, the fair
market value of such shares of Common Stock as of the date of disposition. The
Committee shall exercise the right of recoupment provided in this Section
8(g)(ii) within 180 days after the Committee’s discovery of the Grantee’s breach
of any of the covenants or agreements contained in this Section 8.




--------------------------------------------------------------------------------




(h)If any portion of the covenants or agreements contained in this Section 8, or
the application hereof, is construed to be invalid or unenforceable, the other
portions of such covenants or agreements or the application thereof shall not be
affected and shall be given full force and effect without regard to the invalid
or unenforceable portions to the fullest extent possible. If any covenant or
agreement in this Section 8 is held to be unenforceable because of the duration
thereof or the scope thereof, then the court making such determination shall
have the power to reduce the duration and limit the scope thereof, and the
covenant or agreement shall then be enforceable in its reduced form. The
covenants and agreements contained in this Section 8 shall survive the
termination of these Terms and Conditions.
(i)Notwithstanding the foregoing, for purposes of these Terms and Conditions,
Section 8(a) (regarding non-competition) and Section 8(d) (regarding
non-solicitation of customers) shall not apply after the Grantee’s termination
of employment with the Company and its Affiliates, if the Grantee’s employment
is terminated by the Company or a Subsidiary without Cause. This subsection (i)
shall not affect the Grantee’s obligations with respect to non-competition or
non-solicitation under any other agreement entered into with the Company or any
of its Affiliates.
9.
Cancellation or Amendment.

This award may be canceled or amended by the Committee, in whole or in part, in
accordance with the applicable terms of the Plan.
10.
Notice.

Any notice to the Company provided for in these Terms and Conditions shall be
addressed to it in care of the Corporate Secretary of the Company, 1601 Market
Street, Philadelphia, Pennsylvania 19103-2197, and any notice to the Grantee
shall be addressed to such Grantee at the current address shown on the payroll
system of the Company or a Subsidiary thereof, or to such other address as the
Grantee may designate to the Company in writing. Any notice provided for
hereunder shall be delivered by hand, sent by telecopy or electronic mail, or
enclosed in a properly sealed envelope addressed as stated above, registered and
deposited, postage and registry fee prepaid in the United States mail or other
mail delivery service. Notice to the Company shall be deemed effective upon
receipt. By receipt of these Terms and Conditions, the Grantee hereby consents
to the delivery of information (including without limitation, information
required to be delivered to the Grantee pursuant to the applicable securities
laws) regarding the Company, the Plan, and the Restricted Stock Units via the
Company’s electronic mail system or other electronic delivery system.
11.
Incorporation of Plan by Reference.

These Terms and Conditions are made pursuant to the terms of the Plan, the terms
of which are incorporated herein by reference, and shall in all respects be
interpreted in accordance therewith. The decisions of the Committee shall be
conclusive upon any question arising hereunder. The Grantee’s receipt of the
Restricted Stock Units awarded under these Terms and Conditions constitutes such
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, these Terms and Conditions, and/or the Restricted
Stock Units shall be final and binding on the Grantee, his or her beneficiaries,
and any other person having or claiming an interest in such Restricted Stock
Units. The settlement of any award with respect to Restricted Stock Units is
subject to the provisions of the Plan and to interpretations, regulations, and
determinations concerning the Plan as established from time to time by the
Committee in accordance with the provisions of the Plan. A copy of the Plan will
be furnished to each Grantee upon request. Additional copies may be obtained
from the Corporate Secretary of the Company, 1601 Market Street, Philadelphia,
Pennsylvania 19103-2197.
12.
Income Taxes; Withholding Taxes.

The Grantee is solely responsible for the satisfaction of all taxes and
penalties that may arise in connection with the Restricted Stock Units pursuant
to these Terms and Conditions. At the time of taxation, the Company shall have
the right to deduct from other compensation or from amounts payable with respect
to the Restricted Stock Units, including by withholding shares of the Company’s
Common Stock, an amount equal to the federal (including FICA), state, local and
foreign income and payroll taxes and other amounts as may be required by law to
be withheld with respect to the Restricted Stock Units, provided that any share
withholding shall not exceed the Grantee’s minimum applicable withholding tax
rate for federal (including FICA), state, local, and foreign tax liabilities.
13.
Governing Law.

The validity, construction, interpretation, and effect of this instrument shall
exclusively be governed by, and determined in accordance with, the applicable
laws of the State of Delaware, excluding any conflicts or choice of law rule or
principle.




--------------------------------------------------------------------------------




14.
Grant Subject to Applicable Laws and Company Policies.

These Terms and Conditions shall be subject to any required approvals by any
governmental or regulatory agencies. This Grant shall also be subject to any
applicable clawback or recoupment policies, share trading policies, and other
policies that may be implemented by the Board from time to time. Notwithstanding
anything in these Terms and Conditions to the contrary, the Plan, these Terms
and Conditions, and the Restricted Stock Units awarded hereunder shall be
subject to all applicable laws, including any laws, regulations, restrictions,
or governmental guidance that becomes applicable in the event of the Company’s
participation in any governmental programs, and the Committee reserves the right
to modify these Terms and Conditions and the Restricted Stock Units as necessary
to conform to any restrictions imposed by any such laws, regulations,
restrictions, or governmental guidance or to conform to any applicable clawback
or recoupment policies, share trading policies, and other policies that may be
implemented by the Board from time to time. As a condition of participating in
the Plan, and by the Grantee’s acceptance of the Restricted Stock Units, the
Grantee is deemed to have agreed to any such modifications that may be imposed
by the Committee, and agrees to sign such waivers or acknowledgments as the
Committee may deem necessary or appropriate with respect to such modifications.
15.
Assignment.

These Terms and Conditions shall bind and inure to the benefit of the successors
and assignees of the Company. The Grantee may not sell, assign, transfer,
pledge, or otherwise dispose of the Restricted Stock Units, except to a
Successor Grantee in the event of the Grantee’s death.
16.
Section 409A.

This Grant is intended to comply with the applicable requirements of section
409A of the Code and shall be administered in accordance with section 409A of
the Code. Notwithstanding anything in these Terms and Conditions to the
contrary, if the Restricted Stock Units constitute “deferred compensation” under
section 409A of the Code and the Restricted Stock Units become fully vested and
settled upon the Grantee’s termination of employment, payment with respect to
the Restricted Stock Units shall be delayed for a period of six months after the
Grantee’s termination of employment if the Grantee is a “specified employee” as
defined under section 409A of the Code (as determined by the Committee) and if
required pursuant to section 409A of the Code. If payment is delayed, the shares
of Common Stock of the Company shall be distributed within 30 days of the date
that is the six-month anniversary of the Grantee’s termination of employment. If
the Grantee dies during the six-month delay, the shares shall be distributed in
accordance with the Grantee’s will or under the applicable laws of descent and
distribution. Notwithstanding any provision to the contrary herein, payments or
distributions made with respect to this Grant may only be made in a manner and
upon an event permitted by section 409A of the Code, and all payments to be made
upon a termination of employment hereunder may only be made upon a “separation
from service” as defined under section 409A of the Code. To the extent that any
provision of these Terms and Conditions would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
the Restricted Stock Units to fail to satisfy the requirements of section 409A
of the Code, such provision shall be deemed null and void to the extent
permitted by applicable law. In no event shall a Grantee, directly or
indirectly, designate the calendar year of payment.
IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute and attest this instrument, and the Grantee has placed his or her
signature hereon, effective as of the date of the grant set forth above.
RADIAN GROUP INC.
                        


By:


/s/    ANITA SCOTT
 
Name:
Anita Scott
Title:
SVP, Chief Human Resources Officer







--------------------------------------------------------------------------------




I hereby accept this Grant and (a) acknowledge receipt of the Plan incorporated
herein, (b) acknowledge that I have read the Award Summary and these Terms and
Conditions and understand the terms and conditions of them, (c) accept the award
of the Restricted Stock Units described in these Terms and Conditions, (d) agree
to be bound by the terms of the Plan and these Terms and Conditions, and (e)
agree that all decisions and determinations of the Committee with respect to the
Restricted Stock Units shall be final and binding.


Agreed to and Accepted By Grantee:




Signature: ______________________________


Print Name: _____________________________


Date: __________________________________




